   Fill in this information to identify the case:

Debtor 1                 Allen L Ferrell & Melissa A Ferrell
                         _____________________________________________________________________


Debtor 2                 _____________________________________________________________________
(Spouse, if filing)

                                        Eastern District of Michigan
United States Bankruptcy Court for the: ______________________________________________________________________________________________________

             1548891
Case number __________________________



 Official Form 410S1
 Amended Notice of Mortgage Payment Change                                                                                                            12/15

 If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
 debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
 as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
 Name of creditor:                                                                                                            8
                                                                                                  Court claim no. (if known): _______________________
 Wells Fargo Bank, N.A.




                                                                                                  Date of payment change:
                                                                                                  Must be at least 21 days after date
                                                                                                  of this notice                           06/01/2020
                                                                                                                                           _____________


                                                                                                 New total payment:
                                                                                                                                            1220.50
                                                                                                                                           $________________
                                                                                                 Principal, interest, and escrow, if any
 Last 4 digits of any number you use to
 identify the debtor’s account:                                     4 ____
                                                                   ____ 0 ____
                                                                           6 ____
                                                                               4

   Part 1:            Escrow Account Payment Adjustment

 1.        Will there be a change in the debtor’s escrow account payment?

              No
           
           ✔   Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the basis
               for the change. If a statement is not attached, explain why:



                                          478.88
               Current escrow payment: $ _________________                                                                       544.50
                                                                                                           New escrow payment: $ _________________

  Part 2:             Mortgage Payment Adjustment

 2.        Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
           variable-rate account?
           
           ✔   No
              Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
               attached, explain why:



               Current interest rate: __________________%                                      New interest rate: __________________%

               Current principal and interest payment: $ __________________                    New principal and interest payment: $ __________________

  Part 3:             Other Payment Change


      3.    Will there be a change in the debtor’s mortgage payment for a reason not listed above?
            ✔
                No
                Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                 (Court approval may be required before the payment change can take effect.)
               Reason for change:



                      Current mortgage payment: $ _________________                               New mortgage payment: $ _________________

            15-48891-lsg
 Official Form 410S1                        Doc 63                 Notice of Mortgage
                                                             Filed 05/08/20           Payment05/08/20
                                                                                  Entered     Change  10:28:49                       Page 1 of 7     page 1
                     Allen L Ferrell & Melissa A Ferrell                                                             1548891
      Debtor 1       ________________________________________________________                    Case number (if known) ______________________
                     First Name          Middle Name           Last Name




 Part 4:      Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.


 Check the appropriate box.

    
    ✔   I am the creditor.

       I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge,
 information, and reasonable belief.




     /s/Rosemary Allen
      ______________________________________________________________
      Signature
                                                                                             05/08/2020
                                                                                       Date _______________




 Print:______________________________________________________________
        ALLEN,ROSEMARY                                                                  VP Loan Documentation
                                                                                       ____________________________________________________________
        First Name                Middle Name                  Last Name               Title


 Company Wells Fargo Bank, N.A.
         ____________________________________________________________

 Address    MAC N9286-01Y
            _____________________________________________________________
            Number                    Street

            1000 Blue Gentian Road
            _____________________________________________________________
            Address 2

             Eagan                                   MN      55121-7700
            _____________________________________________________________
              City                                                State     ZIP Code



                     800-274-7025                                                       NoticeOfPaymentChangeInquiries@wellsfargo.com
 Contact phone _________________________                                               ____________________________________________________________
                                                                                       Email




Official Form 410S1                                              Notice of Mortgage Payment Change                                               page 2
           15-48891-lsg                  Doc 63            Filed 05/08/20      Entered 05/08/20 10:28:49                    Page 2 of 7
                         UNITED STATES BANKRUPTCY COURT
                                                            Eastern District of Michigan


                                                        Chapter 13 No. 1548891
                                                        Judge: Phillip J Shefferly

In re:
Allen L Ferrell & Melissa A Ferrell
                                               Debtor(s).

                                               CERTIFICATE OF SERVICE
I hereby certify that this Notice, including all attachments, is being served on or before May 11, 2020 via filing with the US
Bankruptcy Court's CM ECF system or by mailing or providing a copy of this document to a vendor for mailing: By U.S. Postal
Service First Class Main Postage Prepaid or FedEx.


Debtor:                                 By U.S. Postal Service First Class Mail Postage Prepaid or FedEx
                                        Allen L Ferrell & Melissa A Ferrell
                                        1640 Richmond Ave

                                        Lincoln Park MI 48146



                                        By U.S. Postal Service First Class Mail Postage Prepaid or FedEx
                                        N/A




Debtor’s Attorney:                      By Court's CM/ECF system registered email address
                                        James P. Frego, II
                                        Frego & Assc.-The Bankruptcy Law Office
                                        23843 Joy Road

                                        Dearborn Heights MI 48127


                                        By Court's CM/ECF system registered email address
                                        N/A




Trustee:                                By Court's CM/ECF system registered email address
                                        David Wm Ruskin

                                        26555 Evergreen Rd Ste 1100

                                        Southfield MI 48076-4251

                                                                _______________________________________________
                                                                /s/Rosemary Allen
                                                           VP Loan Documentation
             15-48891-lsg             Doc 63      Filed 05/08/20    Entered 05/08/20 10:28:49           Page 3 of 7
                                                                Wells Fargo Bank, N.A.
                                 Return Mail Operations                                   Escrow Review Statement
                                 PO Box 14547
                                                                                          For informational purposes only
                                 Des Moines, IA 50306-4547
                                                                                          Statement Date:                                     April 9, 2020
                                                                                          Loan number:
                                                                                          Property address:
                                                                                                1640 RICHMOND AVE
                                                                                                LINCOLN PARK MI 48146-3546


                                                                                          Customer Service
                                                                                                 Online                          Telephone
                                                                                                 wellsfargo.com                  1-800-340-0473
          ALLEN L FERRELL
                                                                                                 Correspondence                  Hours of operation
          MELISSA A FERRELL                                                                      PO Box 10335                    Mon - Fri 7 a.m. - 7 p.m. CT
          1640 RICHMOND AVE                                                                      Des Moines, IA 50306
          LINCOLN PARK MI 48146                                                                  To learn more, go to:
                                                                                                 wellsfargo.com/escrow


                                                                                                   We accept telecommunications relay service calls



PLEASE NOTE: If you are presently seeking relief (or have previously been granted
relief) under the United States Bankruptcy Code, this statement is being sent to you
for informational purposes only. The summaries below are based on the terms of the
loan and are provided for informational purposes only.
These amounts are governed by the terms of the loan unless otherwise reduced by an
order of the bankruptcy court. Because the amounts billed for the escrow items can
change over time, we review the escrow account at least once per year to ensure there
will be enough money to make these payments. Once the review is complete, we send
the escrow review statement, also known as the escrow account disclosure statement.
                                                                                             The escrow account has a shortage of
Here's what we found:
     • Required Minimum Balance: The escrow account balance is projected to                              $1,122.56
        fall below the required minimum balance. This means there is a shortage.

     • Payments: As of the June 1, 2020 payment, the contractual portion of the
        escrow payment increases.



  Part 1 - Mortgage payment

       Option 1                  Pay the shortage amount over 12 months
                                  Previous payment through New payment beginning with
                                  05/01/2020 payment date   the 06/01/2020 payment
                                                                                                Option 1: No action required
 Principal and/or interest                  $676.00                   $676.00

 Escrow payment                             $478.88                   $544.50               Starting June 1, 2020 the new contractual
 Total payment amount
                                                                                            payment amount will be $1,220.50
                                         $1,154.88                $1,220.50

       Option 2                  Pay the shortage amount of $1,122.56
                                  Previous payment through New payment beginning with
                                  05/01/2020 payment date   the 06/01/2020 payment
                                                                                                Option 2: Pay shortage in full
 Principal and/or interest                  $676.00                   $676.00

 Escrow payment                             $478.88                   $450.95               Starting June 1, 2020 the new contractual
 Total payment amount                                                                       payment amount will be $1,126.95
                                         $1,154.88                 $1,126.95




                                                      See Page 2 for additional details.


                                        Note: If you are presently seeking relief (or have previously been granted relief) under the United
                                        States Bankruptcy Code, this coupon is being provided for informational purposes only. If your
                                        Chapter 13 plan calls for your Chapter 13 Trustee to make the on-going post-petition mortgage
                                        payments, please contact your attorney or the Trustee’s office before directly sending any
                                        amounts relating to this escrow shortage

                                                                  If you choose to pay the shortage in full as referenced in Option 2, detach this coupon
                                                                  and mail it along with a check for $1,122.56 to the address that appears on this coupon.
  ALLEN L FERRELL
  MELISSA A FERRELL                                               This payment must be received no later than June 1, 2020.


              Wells Fargo Home Mortgage
              PO Box 14538
              Des Moines, IA 50306-3538




        936
          15-48891-lsg               0 10
                                    Doc 63 02  00115488
                                            Filed 05/08/20 00112695   00227744
                                                            Entered 05/08/20      00112256
                                                                             10:28:49  Page 48 of 7
                                                                                                                                               Page 2 of 3
                                                                                                                       Loan Number:


     Part 2 - Payment calculations
For the past review period, the amount of the escrow items was $5,411.39. For the coming year, we expect the amount paid from escrow to be
$5,411.39.

How was the escrow payment calculated?
To determine the escrow payment, we add the projected escrow items to be paid over the next 12 months. We base these projected amounts on any
escrow items that may have been paid in the past and any future anticipated payments to be made. We then divide the amounts by 12 payments to
determine the escrow amount.

The chart below includes any actual escrow disbursements as well as any shortage that may have been identified for the past three analysis periods up
through the date of the analysis.



Escrow comparison

                                                                                                                                        New monthly
                                      06/17 - 05/18     06/18 - 05/19       06/19 - 04/20   06/20 - 05/21
                                                                                                                       # of               escrow
                                        (Actual)          (Actual)            (Actual)       (Projected)
                                                                                                                      months              amount

Property taxes                             $2,315.03          $1,727.41         $2,362.39     $2,362.39        ÷         12       =           $196.87
Property insurance                         $2,359.00         $3,012.00          $3,049.00     $3,049.00        ÷         12       =          $254.08
Total taxes and insurance                  $4,674.03         $4,739.41          $5,411.39      $5,411.39       ÷         12       =          $450.95
Escrow shortage                                $0.00         $1,348.85          $1,007.12     $1,122.56        ÷         12       =            $93.55**

Total escrow                               $4,674.03         $6,088.26          $6,418.51     $6,533.95        ÷         12       =          $544.50


**
    This amount is added to the payment if Option 1 on page 1 is selected.


Projected escrow account activity over the next 12 months
To determine if there will be a shortage or overage in the account, we calculate whether the amount of the lowest projected escrow balance will be
greater or less than the required minimum balance. This is determined by subtracting the required minimum balance from the lowest projected
balance. If the outcome is positive, there is an overage. If it is negative, there is a shortage. The calculation is below:


                                                                                                   (Calculated in Part 3 - Escrow account projections
Lowest projected escrow balance November, 2020                                   -$220.66          table)

Minimum balance for the escrow account†                                 -          $901.90         (Calculated as: $450.95 X 2 months)


Escrow shortage                                                        =        -$1,122.56


†
 The minimum balance includes a cash reserve to help cover any increase in taxes and/or insurance. To calculate the cash reserve for the escrow
account, we add the yearly escrow payments, and divide by 12. We take this amount and multiply it by 2 as allowed by state laws and/or the mortgage
contract to determine the cash reserve.


Important messages
Act now - purchase your own insurance policy
Our records show that the insurance policy was obtained by Wells Fargo. Please understand that this policy only covers the structure and/or
improvements, but does not cover liability or any personal property. For this reason, consider purchasing a policy of your choosing - it may lower the
costs and give options for more coverage. If you sent us proof of a purchased policy, please disregard this message. If you have questions or are having
trouble paying for the insurance policy, call us at the number on the first page of this statement.




              15-48891-lsg            Doc 63         Filed 05/08/20            Entered 05/08/20 10:28:49                 Page 5 of 7
                                                                                                                                                         Page 3 of 3
                                                                                                                             Loan Number:



  Part 3 - Escrow account projections
Escrow account projections from June, 2020 to May, 2021
                                        What we
               Payments to              expect to                                                                   Projected escrow        Balance required
Date             escrow                  pay out         Description                                                    balance              in the account
May 2020                                                 Starting balance                                                 $2,117.14                   $3,239.70
Jun 2020            $450.95                   $0.00                                                                      $2,568.09                    $3,690.65
Jul 2020            $450.95                   $0.00                                                                      $3,019.04                    $4,141.60
Aug 2020            $450.95                $1,994.50     LINCOLN PARK CITY (4)                                            $1,475.49                   $2,598.05
Sep 2020            $450.95                   $0.00                                                                       $1,926.44                   $3,049.00
Oct 2020            $450.95                   $0.00                                                                       $2,377.39                   $3,499.95
Nov 2020            $450.95               $3,049.00      AMERICAN SECURITY GROUP                                          -$220.66                     $901.90
Dec 2020            $450.95                 $367.89      LINCOLN PARK CITY (4)                                             -$137.60                    $984.96
Jan 2021            $450.95                   $0.00                                                                        $313.35                    $1,435.91
Feb 2021            $450.95                   $0.00                                                                        $764.30                    $1,886.86
Mar 2021            $450.95                   $0.00                                                                       $1,215.25                   $2,337.81
Apr 2021            $450.95                   $0.00                                                                       $1,666.20                   $2,788.76
May 2021            $450.95                   $0.00                                                                       $2,117.15                   $3,239.71

Totals            $5,411.40                $5,411.39



  Part 4 - Escrow account history
Escrow account activity from June, 2019 to May, 2020
                       Deposits to escrow                  Payments from escrow                                                       Escrow balance
   Date       Actual      Projected Difference         Actual   Projected Difference              Description             Actual         Projected Difference
Jun 2019                                                                                      Starting Balance             $1,781.97     $2,789.09       -$1,007.12
Jun 2019       $478.88        $394.95       $83.93        $0.00             $0.00    $0.00                                $2,260.85      $3,184.04         -$923.19

Jul 2019         $0.00        $394.95     -$394.95        $0.00             $0.00    $0.00                                $2,260.85       $3,578.99       -$1,318.14

Aug 2019       $957.76        $394.95      $562.81     $1,994.50     $1,356.89      $637.61   LINCOLN PARK CITY (4)        $1,224.11      $2,617.05      -$1,392.94

Sep 2019       $478.88        $394.95       $83.93        $0.00             $0.00    $0.00                                $1,702.99      $3,012.00       -$1,309.01

Oct 2019       $478.88        $394.95       $83.93        $0.00             $0.00    $0.00                                 $2,181.87     $3,406.95       -$1,225.08
                                                                                              AMERICAN SECURITY GROUP
Nov 2019       $478.88        $394.95       $83.93     $3,049.00     $3,012.00      $37.00                                 -$388.25        $789.90        -$1,178.15

Dec 2019       $478.88        $394.95       $83.93      $367.89        $370.52       -$2.63   LINCOLN PARK CITY (4)        -$277.26        $814.33       -$1,091.59

Jan 2020       $478.88        $394.95       $83.93        $0.00             $0.00    $0.00                                  $201.62       $1,209.28      -$1,007.66

Feb 2020       $478.88        $394.95       $83.93        $0.00             $0.00    $0.00                                 $680.50        $1,604.23        -$923.73

Mar 2020       $478.88        $394.95       $83.93        $0.00             $0.00    $0.00                                 $1,159.38      $1,999.18       -$839.80

Apr 2020       $478.88        $394.95       $83.93        $0.00             $0.00    $0.00                                $1,638.26       $2,394.13        -$755.87

May 2020       $478.88        $394.95       $83.93        $0.00             $0.00    $0.00                                 $2,117.14     $2,789.08         -$671.94
(estimate)

Totals        $5,746.56    $4,739.40      $1,007.16    $5,411.39     $4,739.41      $671.98




Wells Fargo Home Mortgage is a division of Wells Fargo Bank, N.A. ©2019 Wells Fargo Bank, N.A. All rights
reserved. NMLSR ID 399801 9/19
             15-48891-lsg          Doc 63           Filed 05/08/20             Entered 05/08/20 10:28:49                       Page 6 of 7
15-48891-lsg   Doc 63   Filed 05/08/20   Entered 05/08/20 10:28:49   Page 7 of 7
